Title: Thomas Jefferson to Archibald Stuart, 22 March 1811
From: Jefferson, Thomas
To: Stuart, Archibald


          
            Dear Sir
            Monticello Mar. 22. 11.
          
           I some time ago (in Jan.) took the liberty of putting a letter for Peter Derieux under cover to you, supposing he lived in the neighborhood of Staunton. I have just now recd a letter from him dated Warrenton N.C. where it seems he is now settled. I have therefore to ask the favor of you to return the letter to me.
           A letter from Washington informs me that a vessel is arrived at N. York bringing information that the Prince regent of England has appointed Ld Holland prime minister, Grenville Secretary of State, Moira Commander in chief, & is about to call a new parliament. it had come in Manuscript only to Washington, but was believed by the most judicious. if true, the new government means to make peace. Health, friendship & respect. 
          
            Th: Jefferson
          
        